United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-1181
                      ___________________________

                           Tynisha Latrice Reinerio

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

The Bank of New York Mellon, formerly known as The Bank of New York; Bank
                     of America, N.A.; Southlaw P.C.

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                         Submitted: August 23, 2016
                           Filed: August 26, 2016
                               [Unpublished]
                               ____________

Before LOKEN, BENTON, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
      Tynisha Reinerio appeals after the district court1 dismissed her complaint. On
appeal, she argues that the district court erred by denying her motion for remand
because it lacked jurisdiction, by dismissing her claims, and by denying motions to
compel discovery. Reinerio also files motions to exclude certain evidence from the
appellate record.

       First, upon de novo review, we conclude that removal was proper. See Block
v. Toyota Motor Corp., 665 F.3d 944, 947-48 (8th Cir. 2011) (standard of review;
describing fraudulent joinder standard). Second, we find no reason to reverse the
dismissal order, as Reinerio failed to allege sufficient facts in her amended complaint
to state a claim. See Anderson-Tully Co. v. McDaniel, 571 F.3d 760, 762 (8th Cir.
2009) (standard of review); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(pleading that offers labels and conclusions, formulaic recitation of elements of cause
of action, or tenders naked assertions devoid of further factual enhancement does not
suffice). Third, we conclude that the district court did not grossly abuse its discretion
by denying Reinerio’s discovery motions. See Roberts v. Shawnee Mission Ford, Inc.
352 F.3d 358, 360 (8th Cir. 2003) (standard of review).

       In conclusion, we deny Reinerio’s motions, see Fed. R. App. P. 10(a) (listing
items that constitute record on appeal, including original papers and exhibits filed in
district court), and we affirm, see 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.

                                          -2-